Citation Nr: 1623043	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as due to the service connected back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2009 to January 2011 in the Air Force.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been uploaded to the Veteran's Virtual VA file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Board remanded this issue in order to obtain additional records.  Specifically, the Board noted that during his hearing the Veteran testified he underwent a sleep study during the end of his active duty service, in approximately October 2010.  Although he was unsure of the actual location of where the sleep study was conducted, he believed it was at Shreveport Hospital.  Accordingly, the Board remanded this issue in order for the AOJ to obtain all medical records related to the Veteran's care during his active duty service, including the results of any sleep study at Shreveport Hospital in 2010.

In March 2015, the AOJ sent a letter to the Veteran asking him to identify any potentially relevant records and complete the accompanying medical release form.  In May 2015, the AOJ had not received any response from the Veteran and issued a supplemental statement of the case denying this issue.  

Later that same month, the Veteran submitted a signed medical release, however he did not identify any relevant medical care providers.  In a June 2015 memo, the VA rejected the Veteran's medical release because it was incomplete.  However, it does not appear the Veteran was informed that his medical release was rejected as incomplete.  Accordingly, remand is required to inform the Veteran of any missing elements from his May 2015 medical release, and provide him another opportunity to complete the medical release.

Furthermore, the Board again notes the Veteran testified he was provided with such a sleep study during his active duty service.  Therefore, the AOJ should take all available efforts to obtain any records from Shreveport Hospital in the possession of the Air Force, or any other applicable records repository.  Such request for relevant federal records should be conducted regardless of whether a release for completed private medical records is received. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make all efforts to obtain the report of any sleep study conducted during the Veteran's active duty service from any applicable record depository.  Such request should specifically include the reports from a sleep study conducted at Shreveport Hospital in 2010.  All efforts to obtain such records should be fully documented, and a negative response must be provided if records are not available.

2.  Send a letter to the Veteran notifying him that his May 2015 medical release was incomplete, and provide the Veteran an additional opportunity to identify any potentially relevant private medical records.  All efforts to obtain any such identified records should be fully documented, including any negative response received.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




